Citation Nr: 0313689	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to a compensable rating for a systolic click 
syndrome.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from  March 1970 to 
July 1972.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In February 2001, jurisdiction over the 
veteran's claims file was transferred from the VARO in Des 
Moines to the VARO in Winston-Salem, North Carolina.  


REMAND
The veteran's most recent VA examination for varicose veins 
was in January 2000.  At that time he was apparently 
recovering from recent surgery for that disability.  
Outpatient treatment records show subsequent treatment for 
varicose veins.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
changed since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The most recent VA treatment and examination records contain 
findings of coronary artery disease, a myocardial infarction 
and mild enlargement of the heart.  On the April 1999 VA 
examination the examiner opined that the veteran's coronary 
abnormalities were "not necessarily" associated with the 
service connected systolic click syndrome.  The Board must 
determine whether such symptomatology is at least as likely 
as not associated with the service-connected disability.  See 
38 C.F.R. § 4.104; Diagnostic Code 7000 (1997) (providing for 
a 30 percent evaluation under old version of rating code for 
rheumatic heart disease manifested by definitely enlarged 
heart).

The Board is currently unable to undertake internal 
development of evidence.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 
1, 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
cardiac examination to determine the 
current severity of symptoms associated 
with his cardiac click syndrome.  The 
examiner should opine as to what, if any, 
current symptomatology is, at least as 
likely as not, associated with the 
cardiac click syndrome.  Recent cardiac 
findings have included a myocardial 
infarction, and mild cardiomegaly.  The 
examiner should review the claims folder 
prior to completing the examination 
report.

2.  The RO should afford the veteran a 
vascular examination to evaluate the 
current severity of his bilateral 
varicose veins.  The examiner should 
report whether there is involvement of 
superficial veins above and below the 
knee, secondary involvement of the deep 
circulation, ulceration, pigmentation, 
involvement of the saphonous vein ranging 
over 2 cm. in diameter, marked distortion 
and sacculation, or edema.  The examiner 
should review the claims folder prior to 
completing the examination report.

3.  The RO should then readjudicate the 
veteran's claim, and issue a supplemental 
statement of the case as to any issue 
remaining on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examinations requested in this remand are necessary to 
evaluate his claims, and that his failure without good cause 
to report for the examinations could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





